Case 6:20-cv-00092-PGB-EJK Document3 Filed 01/31/20 Page 1 of 2 PagelD 31

IN THE UNITED STATES DISTRICT COURT

 

~
3S 8
FOR THE MIDDLE DISTRICT OFFLORIDA 22 S&S _
ORLANDO DIVISION 5 =
oO _
2 c
MICHAEL WAYNE FLINT, nm
mun}
Plaintiff, | Case No. 6:20CV92-40-EJK
Vv.

MOTION
UNIVERSITY OF CENTRAL FLORIDA,

Defendant.

 

Plaintiff, Michael Wayne Flint, in pro se representation, states as follows:

MOTION FOR AUTHORIZATION FOR THE PRO SE PLAINTIFF TO USE THE
ELECTRONIC FILING SYSTEM

This Plaintiff, Michael Wayne Flint, requests authorization to use the electronic filing

system for this civil case. In support of this request, this Plaintiff states that:
1.

Plaintiff's permanent residential location in Tallahassee, Florida means that he
must travel in excess of five hundred and sixty (560) total miles to submit court

documents related to this case.

2. Electronic filing will help all parties and this Court to efficiently manage the

proceedings related to this case.

3. Plaintiff requests that this Court authorize his participation in this electronic filing

system under the provisions of Local Rule 1.01(a) and the Administrative
Case 6:20-cv-00092-PGB-EJK Document3 Filed 01/31/20 Page 2 of 2 PagelD 32

Procedures for Electronic Filing.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I filed today, on Friday, January 31, 2020,
the foregoing with the Federal Clerk of the Court for the Middle District of Florida,
which will send notification of this filing to all such persons registered for this case,

including the Defendant's counsel.

Respectfully submitted, this 31° day of January, 2020,

By Pro Se Representative for the Plaintiff :

Miliagl Wayne. JOR

Pro Se Representative
Michael Wayne Flint

16068 Sunray Road
Tallahassee, Florida 32309
Email: mflint47@gmail.com
